Barnhill, J.,
dissenting: This appeal involves only a question of proper pleading. That being true, I would merely note my dissent except for the fact that through her complaint, as presently drafted, the plaintiff will be permitted to present to the jury her sworn statement concerning many matters about which she should not be permitted to testify. Thus, the defendant’s cause, in all probability, will be substantially prejudiced. This the defendant seeks to prevent.
The motion to strike is made in apt time as a matter of right. Hosiery Mill v. Hosiery Mills, 198 N. C., 596, 152 S. E., 794; Bank v. Atmore, 200 N. C., 437, 157 S. E., 129; Patterson v. R. R., 214 N. C., 38, 198 S. E., 364; Herndon v. Massey, 217 N. C., 610, 8 S. E. (2d), 914. It should be decided on its merits. Shinner v. Carter, 108 N. C., 106.
The oft repeated pertinent provision of C. S., 506, is: “The complaint must contain — (2) a plain and concise statement of the facts constituting a cause of action, without unnecessary repetition; and each material allegation must be distinctly numbered.”
This means that the material, essential or ultimate facts upon which the right of action is based should be stated, and not collateral or evidential facts, which are only to be used to establish the ultimate facts. *119Tbe plaintiff should allege all of the material facts — the ultimate facts which constitute the cause of action — but not the evidence to prove them. McIntosh P. & P., 389, sec. 379; Winders v. Hill, 141 N. C., 694; Sams v. Price, 119 N. C., 572; Revis v. Asheville, 207 N. C., 237, 176 S. E., 738; Hosiery Mill v. Hosiery Mills, supra. Only the facts to which the pertinent legal or equitable principles of law are to be applied are to be stated in the complaint. McIntosh P. & P., 388, sec. 379; Moore v. Hobbs, 79 N. C., 535; Webb v. Hicks, 116 N. C., 598; Lassiter v. Roper, 114 N. C., 17; Crump v. Mims, 64 N. C., 767.
The function of a complaint is not the narration of the evidence, but a statement of the substantive and constituent facts upon which the plaintiff’s claim to relief is founded. The bare statement of the ultimate facts is all that is required and they are always such as are directly put in issue. Winders v. Hill, supra.
“This is not mere matter of form. It is the essential substance of the litigation.” McLaurin v. Cronly, 90 N. C., 50. The test is not whether evidence in support of an allegation would be competent upon the trial. It is whether the allegation is of a probative or of an ultimate fact, Bevis v. Asheville, supra; and the ultimate facts are those which the evidence upon the trial will prove, and not the evidence which will be required to prove the existence of those facts. 4 Enc. PI. & Pr., 612; Winders v. Hill, supra.
When a complaint is drawn in accord with the statute and states a cause of action, evidence of the facts alleged is admissible. It does not follow that it is proper to allege any and every fact, evidence of which will be competent at the hearing. The requirement of the statute is based on reason. Its purpose is at least threefold: (1) To clarify the issue or issues of fact to be determined by the jury and to limit and chart the course of the trial; (2) to prevent the presentation of evidential and immaterial facts to the jury through the medium of the complaint; and (3) to altogether exclude from the jury any irrelevant or hearsay matter about which evidence may not be offered and by which the jury might be influenced in its verdict.
Measured by these principles of law, it appears to me that the complaint is not drawn in accord with the statute but contains many immaterial and irrelevant allegations, some of which are nothing more than hearsay, which should be stricken from the complaint.
The only fact “directly put in issue” in this case is the alleged donatio causa mortis. And yet, the complaint constitutes a thumbnail sketch of plaintiff’s birth, informal adoption, life, family relations, business transactions and the like. It constitutes a synopsis of the life history of the plaintiff and a somewhat detailed summary of the evidence plaintiff apparently will rely upon to prove her cause of action. It includes *120not only wbat would constitute substantive evidence but that which would be admissible for corroboration only. It likewise includes much that would be inadmissible by reason either of C. S., 1795, or of its irrelevancy.
That deceased was the foster parent of plaintiff and that plaintiff lived in the home as a member thereof, waited upon deceased and her husband as a dutiful child would, and that the affectionate regard and consideration one would expect between parent and child existed between deceased and plaintiff are evidential facts which may be offered in evidence as tending to show the reasonableness and probability of such evidence as may be offered to establish the alleged gift, which is the ultimate fact constituting plaintiff’s cause of action. They are not facts which are properly pleadable.
There are many other allegations which have no place in the complaint, such as these: “That the plaintiff never knew her own mother, has never seen her since the time the plaintiff was two years old, and never knew what she looked like”; that plaintiff and her husband moved to and lived in New Jersey and New York for a period of time; that plaintiff got a letter from Frank Leathers, her foster father — giving the contents thereof; that plaintiff’s foster father, on several occasions, made statements in plaintiff’s presence “that after his death everything he had would belong to his wife, Joanna, and to the plaintiff Mattie Bynum, and at different times and different places, clearly indicated such to be his intention”; that deceased constituted plaintiff an agent to draw checks on her bank account, giving the details of the transaction; that deceased got together her shroud clothes and gave plaintiff directions as to where she wished to be buried; that deceased realized that she was suffering from an incurable disease, including in this allegation conversations of the deceased with her doctor, with the plaintiff and between plaintiff and the doctor; as to statements made by the deceased to the plaintiff after the alleged gift had been consummated; and other like matter.
I am of the opinion that all of these numerous allegations which have no place in the complaint should be culled out and stricken in accord with the defendant’s motion.
In respect to this my views are succinctly and forcefully expressed by Shepherd, C. J., in Lassiter v. Roper, supra, as follows: “In Bayard v. Malcolm, 1 Johnson, 453, Chief Justice Kent remarked: ‘I entertain a decided opinion that the established principles of pleading, which compose what is called its science, are rational, concise, luminous and admirably adapted to the investigation of truth, and ought consequently to be very carefully touched by the hand of innovation.’ It was but in keeping with the spirit of these views that our present system of civil *121procedure was framed and enacted, and we find this Court very shortly after its adoption repudiating the idea that loose and uncertain pleading would be tolerated.
“In Crump v. Mims, 64 N. C., 767, tbe Court said: ‘We take occasion here to suggest to pleaders that the rules of common law as to the pleading, which are only the rules of logic, have not been abolished by The Code.’ In Parsley v. Nicholson, 65 N. C., 210, it was said: ‘The rules of pleading at common law have not been abrogated. The essential principles still remain, and have only been modified as to technicalities and matters of form’ ... ‘It was’ a false notion . . . that the Code of Civil Procedure is without order or certainty, and that any pleading, however loose and irregular, may be upheld; on the contrary, while it is not perfect, it has both logical order, precision and certainty, when it is properly observed. Bad practice, too often tolerated and encouraged by the courts, brings about confusion and unjust complaints against it.’ ”
The complaint was filed prior to the time the administrator was made a party defendant. This may entail a redrafting of the complaint. It would not be amiss for the court below to require that this be done in conformity with the statute.
Stacy, C. J., and 'WiNboene, J., concur in dissent.